DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.

Claim Status
Claims 1-7, 10-12, 15-36, 38-42, 44-45, 47, 50-51, 69-85, and 88-90 are pending. 
Claims 8-9, 13-14, 37, 43, 46, 48-49, 52-68, 86-87 are cancelled.
Claims 6, 27-33, 47, 72, and 74-79 are withdrawn as being directed to a non-elected invention, the election having been made on 4/15/2020.
Claims 1-5, 7, 10-12, 15-26, 34-36, 38-42, 44-45, 50-51, 69-71, 73, 80-85, and 88-90 have been examined.

Priority
This application is a 371 of PCT/GB2017/052941 filed on 09/29/2017, which claims foreign priority as follows:

UNITED KINGDOM 1617866.7 filed on 10/21/2016
UNITED KINGDOM 1707190.3 filed on 05/05/2017

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/05/2021 and 11/02/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: A high concentration of insulin formulation.

Claim Objections
Claim 40 objected to because of the following informalities:  claim 40 is incomplete with respect to the wherein phrase “wherein the has an osmolarity in the range of about 200 to about 500 mOsm/L”.  The objection may be overcome by amendment the wherein phrase as “wherein the insulin formulation has an osmolarity in the range of about 200 to about 500 mOsm/L”. Appropriate correction is required.



Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5, 7, 10, 12, 15-22, 34-36, 38-42, 44-45, 50-51, 69, and 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Akers et al. (WO 2016/100042 A1, cited in IDS 10/31/2019).
an aqueous liquid pharmaceutical formulation comprising

    PNG
    media_image1.png
    245
    694
    media_image1.png
    Greyscale

1.	Akers et al. teach a composition of human insulin or insulin analog (Abstract). Akers et al. teach the human insulin analogs comprising insulin lispro, insulin aspart or insulin glulisine (p9, line 27-30; claim 1). The insulin concentration is optimized from about 100 to about 500 IU/ml (p13, line 8-9; including a concentration slightly above 500 IU/ml), reading on the limitation (i). 
Akers et al. teach the composition comprising about 0.2 mM to about 2 mM zinc (p23, line 16; claim 1). Akers et al. teach 1 unit of insulin aspart is equal to 0.035 mg (p12, line 22-23), reading on the limitation (ii) for a weight ratio of 2 mM Zn to 500 IU insulin as 0.74%. 

Zn (MW=65.38)
insulin aspart

0.2 mM Zn
2 mM Zn
1 unit
500 unit

0.013 mg/ml
0.13 mg/ml
0.035 mg
17.5 mg
weight ratio of Zn/500 IU insulin 
0.074%
0.74%
 
 



    PNG
    media_image2.png
    116
    617
    media_image2.png
    Greyscale
Akers et al. teach the insulin composition comprising about 10 to about 35mM of negatively charged citrate acid able to bind to zinc (p14, line 9, Cas No.: 77-92-9; p14, line 18). Although Akers et al. do not disclose logK of citrate, the specification disclosed a preferred zinc binding species of citrate with logK = 4.95 at 25 °C, (p8, reading on the limitation (iii). MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
Akers et al. teach the insulin composition further comprising a non-ionic surfactant of poloxamer 188 as a preferred surfactant (p19, line 31-32; claim 1), reading on the limitation (iv). 
Akers et al. teach chloride-containing excipients of MgCl2 and NaCl have been found to have a stabilizing effect, if the total chloride content of the composition is too high, the insulin in the composition may crystallize at low temperatures. Thus, the total chloride content of the composition must be taken into consideration (p17, line 13-16). Akers et al. further teach sodium chloride can be optimized from about 1 mM to about 20 mM (p7, line 6-7; p19, line 13-15) and magnesium chloride can be optimized about 3 mM to about 8 mM (p7, line 5-6). When both sodium chloride and magnesium chloride are used, the total chloride is about 4 mM (1 mM + 3 mM) to about 28 mM, reading on wherein the formulation contains less than 8 mM chloride. Akers et al. teach the insulin formulation comprising citrate or its salt able to bind to zinc shown as follows (p14, line 9; claim 1) not expect to have any zinc binding species having a logK with respect to zinc ion binding of more than 12.3 at 25°C, satisfying the wherein clause in claims 1 and 21-22.

    PNG
    media_image3.png
    214
    731
    media_image3.png
    Greyscale
With respect to claims 2-3, 50, and 90, Akers et al. teach the ions in an insulin formulation comprising 2 mM zinc, 1 mM magnesium, and 4 mM chloride after optimization 
0.5 x [(Zn conc.) x (Zn charge)2 + (Mg conc.) x (Mg charge)2 + (Cl conc.) x (Cl charge)2
= 0.5 x [(2 mM Zn) x 22 + (1 mM Mg) x 22 + (4 mM Cl) x 12] = 8 mM
With respect to claim 4, Akers et al. teach the surfactant is a non-ionic surfactant poloxamer 188 (claims 13-18).
With respect to claims 5 and 7, Akers et al. teach the insulin can be the elected species of insulin aspart (p13, line 5-10).
With respect to claim 10, Akers et al. teach the concentration of insulin and its analogs can be optimized from about 100 to about 500 IU/ml, including a concentration slightly above 500 IU/ml (p13, line 9-10), reading on a concentration of > 500 U/ml. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.
With respect to claims 12 and 88, Akers et al. teach “One unit of insulin aspart corresponds to 6 nmol, corresponding with 0.035 mg salt-free anhydrous insulin aspart” (p12, line 22-23). At Zn concentrations of 0.2 mM and 2 mM, the weight ratio is calculated to be 0.074% and 0.74% as follows.

Zn (MW=65.38)
insulin aspart

0.2 mM Zn
2 mM
1 unit
500 unit

0.013 mg/ml
0.13 mg/ml
0.035 mg
17.5 mg
weight ratio of Zn/500 IU insulin (%)
0.074
0.74
 
 


With respect to claims 15-17, Akers et al. teach the zinc binding compound is a citrate including citric acid shown as follows (p14, line 9-10).

    PNG
    media_image4.png
    85
    440
    media_image4.png
    Greyscale

With respect to claim 18, Akers et al. teach the zinc binding compound of citrate at a concentration 10-30 mM (p14, line 9, Cas No.: 77-92-9).
With respect to claim 19 and 89, Akers et al. teach citrate concentration is a result effective variable, which can be optimized to about 10 mM to about 35 mM (p14, line 18), reading on a concentration of 40-50 mM.
With respect to claim 20, the molar ratio of zinc to citrate is 2:10 (1:5) to 0.2:30 (1:150) based on the formulation of claim 1 shown as follows.

    PNG
    media_image5.png
    128
    163
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    79
    206
    media_image6.png
    Greyscale

With respect to claims 34-35, Akers et al. teach the non-ionic surfactant Poloxamer 188 is from about 0.003 to about 0.2 % w/v (claim 14), reading on a concentration of 30-2000 μg/ml.
With respect to claims 36, 38, and 40, Akers et al. teach European Pharmacopeial requirement for osmolality is > 240 mOsmol/kg), then a tonicity agent should generally be added to raise the tonicity of the composition to about 300 mOsmol/kg. Typical tonicity agents are glycerol (glycerin) and sodium chloride (p8, line 3-5; p21, line 1-6).
With respect to claim 39, Akers et al. teach sodium chloride can be optimized from about 1 mM to about 20 mM (p7, line 6-7; p19, line 13-15) and magnesium chloride can be optimized about 3 mM to about 8 mM (p7, line 5-6). When both sodium chloride and magnesium chloride are used, the total chloride is about 4 mM (1 mM + 3 mM) to about 28 mM. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior 
With respect to claims 41-42, Akers et al. teach the pH of insulin composition is from about 7.0 to about 7.8 (p8, line 13).
With respect to claim 44, Akers et al. teach the composition further comprising a buffer of sodium phosphate (p8, line 7).
With respect to claim 45, Akers et al. teach preservatives commonly used in insulin products include phenol and m-cresol (p20 line 19-21).
With respect to claim 51, Akers et al. teach the insulin composition comprising about 10 to about 35mM of negatively charged citrate acid able to bind to zinc (p14, line 9, Cas No.: 77-92-9; p14, line 18).
With respect to claim 69, Akers et al. show the insulin composition does not contain a vasodilator, nicotinamide, nicotinic acid or a salt thereof (claim 1).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the dosage and ingredients of an insulin formulation because Akers et al. teach the dosage of insulin can be optimized from about 100 to about 500 IU/ml (p13, line 9-10), and the amount of chloride in the composition to prevent crystallization of insulin at low temperatures (p17, line 13-16). The optimization would have reasonable expectation of success according to the ranges as taught by Akers et al. 

Applicant’s Arguments
(i) Akers does not teach an insulin composition with total chloride 8 mM or zinc binding species at a concentration of 1-60 mM selected from species having a logK with respect to zinc ion 
(ii) A person of ordinary skill in the art Akers, would not have had reason to modify the disclosed compositions so as to arrive at the claimed pharmaceutical formulations with a reasonable expectation of success (Remarks, p12, para 3).
Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because applicant narrowly interprets Akers’s teachings. Akers et al. teach sodium chloride is optimized from about 1 mM to about 20 mM (p7, line 6-7; p19, line 13-15) and magnesium chloride is optimized about 3 mM to about 8 mM (p7, line 5-6). When both sodium chloride and magnesium chloride are used in the insulin formulation, the total chloride is about 4 mM (1 mM + 3 mM) to about 28 mM. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”. Akers et al. further teach the insulin composition comprising about 10 to about 30 mM of negatively charged citrate acid able to bind to zinc (p14, line 9, Cas No.: 77-92-9; claim 1). The specification disclosed a preferred zinc binding species of citrate with logK = 4.95 at 25 °C, (p8, last para), demonstrating Akers’s citrate with an intrinsic logK = 4.95 at 25°C. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily 
Applicant’s argument (ii) is not persuasive because the assertion of argument (ii) is a false statement. Akers et al. teach if the total chloride content of the composition is too high, the insulin in the composition may crystallize at low temperatures. Thus, the total chloride content of the composition must be taken into consideration (p17, line 13-16). Therefore, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to optimize total chloride with reasonable expectation of success to avoid crystallization of insulin at lower temperature. 
For at least the reasons above, the arguments (i) and (ii) are not persuasive.

2.	Claims 11 and 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over Akers et al. as applied to claims 1-5, 7, 10, 12, 15-22, 34-36, 38-42, 44-45, 50-51, 69, 88-90 and further in view of Bley et al. (US 2015/0190475 A1, previously cited 8/25/2020).
Claim 11 is drawn to the insulin compound is present at a concentration of 1000 U/ml.
Akers et al. teach an insulin formulation as applied to claims 1-5, 7, 10, 12, 15-22, 34-36, 38-42, 44-45, 50-51, 69, and 88-90 above.
Akers et al. do not explicitly teach the insulin (e.g., insulin aspart) at a concentration of 1000 U/ml.
Similarly, Bley et al. teach an insulin aspart formulation [0008-0010]. Bley et al. teach
insulin aspart concentration can be optimized from 10 U/ml to 1000 U/ml for therapeutic use [0014, claim 5], reading on the limitation of claim 11.
With respect to claims 70-71, Bley et al. teach the insulin aspart formulation further comprising one or more active pharmaceutical ingredients of antidiabetic agent comprising GLP-® [0056].
One of ordinary skill in the art before the effective filing date of this invention would have found it obvious to optimize Akers’s insulin composition (e.g., insulin aspart) taught by Bley et al. because Bley et al. teach the insulin aspart concentration is optimized from 10 U/ml to 1000 U/ml [0014, claim 5] in a combination with a GLP-1 receptor agonist and/or an amylin analogue to enhance treatment of diabetes mellitus, hyperglycemia and/or for use in lowering blood glucose levels [0038]. The combination would have reasonable expectation of success because both references teach administration of an insulin aspart composition to treat diabetic patients.
Applicant’s Arguments
(i) Akers does not disclose, at least, an insulin/insulin analog composition that has a total chloride composition of less than 8 mM, as required in the claimed formulations. Akers does not teach or suggest an insulin/insulin analog composition that contains a zinc binding species at a concentration of 1 - 60 mM selected from species having a logK with respect to zinc ion binding in the range 4.5-12.3 at 25°C or ionic strength < 20 mM. Furthermore, Akers does not teach or disclose a composition that contains more than about 500 U/ml human insulin or an insulin analog (Remarks, p13, last para bridging to p14, para 1).
(ii) Bley is cited for teaching an insulin aspart formulation of 10 U/ml - 1000 U/ml and that further comprises one or more active pharmaceutical ingredients. However, Bley fails to disclose a single formulation that contains an insulin aspart concentration of more than 100 U/ml (Remarks, p14, para 2).
.
Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive for the same reasons in response to Akers et al. above. Furthermore, the assertion “Akers does not teach or disclose a composition that contains more than about 500 U/ml human insulin or an insulin analog” is false statement because Akers et al. teach the insulin concentration is optimized from about 100 to about 500 IU/ml (p13, line 8-9; including a concentration slightly above 500 IU/ml). 
Applicant’s argument (ii) is not persuasive because applicant narrowly interprets Bley’s teaching of an insulin aspart formulation of 10 U/ml - 1000 U/ml [0014, claim 5] by limiting Bley’s teaching to explicit examples. See MPEP 2123 “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.).” furthermore, Bley et al. teach a range of an insulin aspart formulation of 10 U/ml-1000 U/ml overlapping with the claimed range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)”.
Applicant’s argument (ii) is not persuasive because applicant argues a single reference of Bley alone; whereas, the rejection is based on Akers et al. in view of Bley et al. In particular, 
For at least the reasons above, the arguments are not persuasive.

3.	Claims 23-26, 73, and 80-85 are rejected under 35 U.S.C. 103 as being unpatentable over Akers et al. as applied to claims 1-5, 7, 10, 12, 15-22, 34-36, 38-42, 44-45, 50-51, 69, and 88-90 and further in view of Pillion et al. (US 2012/0035103 A1, previously cited 8/25/2020).
Claim 23 is drawn to the non-ionic surfactant is an alkyl glycoside.
Akers et al. teach an insulin formulation comprising a non-ionic surfactant as applied to claims 1-5, 7, 10, 12, 15-22, 34-36, 38-42, 44-45, 50-51, 69, and 88-90 above.
Akers et al. do not explicitly teach the non-ionic surfactant is an alkyl glycoside.
Pillion et al. teach formulations of alkylglycosides admixed with both one or more of fast-acting and long-acting insulin analogs for treatment of disorders, such as diabetes [0011]. Pillion et al. teach alkylglycoside administered via the oral, buccal, nasal, nasolacrimal, inhalation, pulmonary, transdermal or CSF delivery route [0032] can serves as a membrane penetrating-enhancing agent [0033, Fig 1A below]. Pillion et al. teach alkylglycoside surfactants that consist of an alkyl chain 12-14 carbons in length, and a disaccharide, such as dodecyl-β-d-maltoside (DDM), tetradecyl- β-d-maltoside (TDM, Fig 1) or dodecylsucrose, are known to produce a transient increase in the nasal permeability to a wide variety of both peptide and non-peptide drugs [0008]. Pillion et al. further suggest alkylglycosides of TDM and DDM can stabilize insulin formulation as well as serve as an absorption-enhancing agent [0078]. Because 
With respect to claim 73, Akers et al. teach the limitations (i)-(iii), the limitation of wherein clause described above. Akers et al. further teach a surfactant from about 0.001 (10-3 g/100 ml) to about 0.2% (0.2g/100 ml) w/v (p24, line 26), which is between 10 µg/ml (10-5 g/ml) and 2000 µg/ml (0.002 g/ml). Pillion et al. teach the surfactant is dodecyl-β-d-maltoside (DDM) or tetradecyl- β-d-maltoside (TDM) (figure 1).
With respect to claim 80, Akers et al. teach the human insulin analogs comprising insulin lispro, insulin aspart or insulin glulisine (p9, line 27-30; claim 1) consistent with Pillion’s teaching [0082, claim 5].
With respect to claims 81-82, Pillion et al. teach the surfactant is dodecyl-β-d-maltoside (DDM) or tetradecyl- β-d-maltoside (TDM) in figure 1.
With respect to claims 83-84, Akers et al. teach the preferred tonicity agent is glycerol (p8, line 3-5; p21, line 1-6). 
With respect to claim 85, Akers et al. teach the pH of insulin composition is from about 7.0 to about 7.8 (p8, line 13).
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use an alkyl glycoside surfactant in Akers’s insulin formulation (e.g., insulin aspart) because Pillion et al. teach a non-ionic surfactant of alkylglycosides (e.g., 
Applicant’s Arguments
(i) Akers does not disclose, at least, an insulin/insulin analog composition that has a total chloride composition of less than 8 mM, as required in the claimed formulations. Akers does not teach or suggest an insulin/insulin analog composition that contains a zinc binding species at a concentration of 1-60 mM selected from species having a logK with respect to zinc ion binding in the range 4.5-12.3 at 25°C or ionic strength < 20 mM (Remarks, p15, para 3-4).
(ii) Pillion does not disclose, at least, an insulin/insulin analog composition that has a total chloride composition of less than 8 mM, as required in the claimed formulations. Akers does not teach or suggest an insulin/insulin analog composition that contains a zinc binding species at a concentration of 1-60 mM selected from species having a logK with respect to zinc ion binding in the range 4.5-12.3 at 25°C (Remarks, p15, para 3-4).
Applicant argument (i) is not persuasive because applicant narrowly interprets Akers’s teachings. See response to arguments above.
Applicant’s argument (ii) is not persuasive because applicant argues a single reference of Pillion alone; whereas, the rejection is based on Akers et al. in view of Pillion et al. In particular, Akers et al. teach an insulin composition comprising (a) a zinc binding citrate at a concentration of about 10 to about 35 mM with logK to zinc ion binding in the range 4.5-12.3 at 25 °C, (b) total chloride composition of less than 8 mM, and (c) an ionic strength less than 20 mM. See response to arguments of Akers et al. above.
For at least the reasons above, the arguments are not persuasive.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-3, 5, 7, 10-12, 15-26, 34-36, 38-39, 41-42, 45, 50-51, 69-71, 73, 80-85, and 88-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 11, 14-17, 19-25, 27, 29, 35-36, 39, and 71-72 of copending Application No. 16/337,706 (the ‘706 application). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons as follows.
Claim 1 of the ‘706 application disclosed an aqueous insulin formulation as follows, satisfying the limitations (iii) and (iv).

    PNG
    media_image7.png
    477
    1313
    media_image7.png
    Greyscale

Claim 1 of the ‘706 application show the composition does not contain chloride. Claim 1 of the ‘706 application further disclosed free of zinc binding species having a logK > 12.3 at 25°C, satisfying the wherein clause.
Claim 7 of the ‘706 application disclosed the insulin concentration is 50-1000 U/ml, satisfying the limitation (i).
Claim 11 of the ‘706 application disclosed the ionic zinc is present at a concentration of 
Zn 0.25%
Zn 1%
35 mg
0.0875
0.35
mg/ml
0.00133833
0.00535332
mole/ml
1.338329764
5.35331906
M

Thus, claim 1 in view of claims 7 and 11 of the ‘706 application is obvious to the instant claims 1 and 50.
With respect to claim 2, 1 unit of insulin aspart is equal to 0.035 mg; 1000 U/ml of insulin aspart is 35 mg. The molar concentration of 0.25% and 1% Zn based on 1000 U/ml insulin aspart is shown as follows.
For 0.25% zinc in 1000 U/ml insulin aspart, the ionic strength is 2.6.
0.5 x [(Zn conc.) x (Zn charge)2] = 0.5 x [1.3 x 22] = 2.6
For 1% zinc in 1000 U/ml insulin aspart, the ionic strength is 10.6.
0.5 x [(Zn conc.) x (Zn charge)2] = 0.5 x [5.3 x 22] = 10.6
Thus, 1000 U/ml of insulin aspart in claim 1 satisfies the instant claims 2-3, 50, and 90.
Claim 4 of the ‘706 application disclosed the insulin compound is insulin aspart, satisfying the instant claims 5, 7, and 80.
Claim 7 of the ‘706 application disclosed the insulin concentration is 50-1000 U/ml, satisfying the instant claims 10-11.
Claim 11 of the ‘706 application disclosed ionic zinc is present at a concentration of more than 0.05%, more than 0.5%, or 0.5-1%, by weight of zinc based on the weight of insulin compound in the formulation, satisfying the instant claims 12 and 88.
Claim 14 of the ‘706 application disclosed the zinc binding species selected from citrate, pyrophosphate, aspartate, glutamate, cysteine, cystine, glutathione, ethylenediamine, histidine, DETA and TETA, satisfying the instant claim 15.

Claim 16 of the ‘706 application disclosed the zinc binding species is citrate acid, satisfying the instant claim 17.
Claim 17 of the ‘706 application disclosed the zinc binding is present at a concentration of 1-50 mM and/or the molar ratio of ionic zinc to zinc binding species is 1 :3 to 1: 175, satisfying the instant claims 18-20.
Claim 19 of the ‘706 application disclosed the zinc binding species at a concentration of 1- 60 mM with a logK of zinc ion binding in the range 4.5-10 at 25°C, satisfying the instant claim 21.
Claim 20 of the ‘706 application disclosed the formulation is substantially free of zinc binding species having a logK with respect to zinc ion binding of 10-12.3 at 25°C, satisfying the instant claim 22.
Claim 21 of the ‘706 application disclosed various alkyl glycoside species, satisfying the instant claims 23-24 and 81.
Claim 22 of the ‘706 application disclosed the alkyl glycoside is dodecyl maltoside or decyl glucopyranoside, satisfying the instant claim 25.
Claim 23 of the ‘706 application disclosed the alkyl glycoside is dodecyl maltoside, satisfying the instant claims 26 and 82.
Claim 24 of the ‘706 application disclosed the non-ionic surfactant is present at a concentration of 1-1000 μg/ml, satisfying the instant claim 34.
Claim 25 of the ‘706 application disclosed the non-ionic surfactant is present at a concentration of 10-400 μg/ml, satisfying the instant claims 35 and 73.

Claim 29 of the ‘706 application disclosed the uncharged tonicity modifying agent is glycerol, satisfying the instant claims 38 and 84.
Claim 1 of the ‘706 application disclosed the formulation without chloride, satisfying the instant claim 39.
Claim 35 of the ‘706 application disclosed the pH is in the range 5.5 to 9.0, satisfying the instant claim 41.
Claim 36 of the ‘706 application disclosed the pH is in the range 7.0 to 7.5 or 7.6 to 8.0, satisfying the instant claims 42 and 85.
Claim 39 of the ‘706 application disclosed the formulation further comprising a preservative selected from phenol, m-cresol, chlorocresol, benzyl alcohol, propylparaben, methylparaben, benzalkonium chloride, and benzethonium chloride, satisfying the instant claim 45.
Claims 1 and 15 of the ‘706 application disclosed the zinc binding species of citrate at a concentration of 1-60 mM, satisfying the instant claim 51.
Claim 71 of the ‘706 application disclosed the formulation of claim 1 further comprising an additional therapeutically active agent of use in the treatment of diabetes, satisfying the instant claim 70.
Claim 72 of the ‘706 application disclosed the additional active agent is an amylin analogue or a GLP-1 agonist, satisfying the instant claim 71.
Claims 1 and 15 of the ‘706 application disclosed the zinc binding citrate at a 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 9/13/2021 have been fully considered but they are not persuasive because applicant’s argument of the rejection held in abeyance until the claimed compositions are otherwise deemed allowable does not overcome the rejection.

New Ground of Rejection
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-3, 5, 7, 10-12, 15-22, 34-35, 38-39, 41-42, 45, 50-51, 69, and 89-90 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7-8, 14, 16, 24-26, and 28 of copending Application No. 15/720,017 (referred to the ‘017 application; NOA mailed on 1/18/2022). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘017 application anticipated this instant invention.
Claim 1 of the ‘017 application disclosed an insulin formulation as follows, satisfying the limitations (i)-(iv) of the instant claim 1.

    PNG
    media_image8.png
    318
    713
    media_image8.png
    Greyscale

Although claim 1 of the ‘017 application does not disclose logK of citrate, the specification disclosed a preferred zinc binding species of citrate with logK = 4.95 at 25 °C, (p8, last para), reading on the limitation (iii). MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. The composition of claim 1 does not contain chloride or any zinc binding species having a logK with respect to zinc ion binding of more than 12.3 at 25°C. Thus, claim 1 of the ‘017 application anticipates this instant claim 1.
With respect to claim 2, 1 unit of insulin aspart is equal to 0.035 mg; 1000 U/ml of insulin aspart is 35 mg. The molar concentration of 0.25% and 1% Zn based on 1000 U/ml insulin aspart is shown as follows.
Zn 0.25%
Zn 1%
35 mg
0.0875
0.35
mg/ml
0.00133833
0.00535332
mole/ml
1.338329764
5.35331906
M


For 0.25% zinc in 1000 U/ml insulin aspart, the ionic strength is 2.6.
2] = 0.5 x [1.3 x 22] = 2.6
For 1% zinc in 1000 U/ml insulin aspart, the ionic strength is 2.6.
0.5 x [(Zn conc.) x (Zn charge)2] = 0.5 x [5.3 x 22] = 10.6
Thus, 1000 U/ml of insulin aspart in claim 1 satisfies the instant claims 2-3, 50, and 90.
Claim 3 of the ‘017 application disclosed the insulin is insulin aspart, satisfying the instant claims 5 and 7.
Claim 1 of the ‘017 application disclosed an insulin analogue at a concentration of 100-1000 U/ml, satisfying the instant claims 10-11.
Claim 7 of the ‘017 application disclosed ionic zinc at a concentration of 0.35-0.75 % by weight of zinc based on the weight of the insulin analogue in the formulation, satisfying the instant claim 12.
Claim 8 of the ‘017 application disclosed ionic zinc at a concentration of 0.45-0.6 % by weight of zinc based on the weight of the insulin analogue in the formulation, satisfying the instant claim 12.
Claims 1 and 14 of the ‘017 application disclosed the zinc binding species is 10-50 mM citrate as a chelating agent, reading on citric acid, satisfying the instant claims 15-18.
Claim 16 of the ‘017 application disclosed the zinc binding citrate is present at a concentration of 30-50 mM, satisfying the instant claims 19, 51, and 89.
Claim 18 of the ‘017 application disclosed the molar ratio of ionic zinc to citrate as chelating agent is in the range 1:20-1:100, satisfying the instant claim 20. 
Claim 1 of the ‘017 application disclosed the zinc binding species of citrate is 10-50 mM, satisfying the instant claim 21.
Claim 1 of the ‘017 application disclosed the composition does not contain any zinc binding species having a logK with respect to zinc ion binding of more than 12.3 at 25°C, 
Claim 1 of the ‘017 application disclosed a non-ionic surfactant at a concentration 0.05-0.5 mg/m (50-500 µg/ml), satisfying the instant claims 34-35.
Claim 21 of the ‘017 application disclosed tonicity modifiers consisting of trehalose, mannitol, glycerol or 1,2-propanediol, satisfying the instant claim 36.
Claim 22 of the ‘017 application disclosed tonicity modifier as glycerol, satisfying the instant claim 38.
Claim 1 the ‘017 application disclosed the composition does not contain chloride, satisfying the instant claim 39.
Claim 24 of the ‘017 application disclosed the pH is in the range 5.5 to 9.0, satisfying the instant claim 41.
Claim 25 of the ‘017 application disclosed the pH is in the range 7.0 to 7.5, satisfying the instant claim 42.
Claim 26 of the ‘017 application disclosed the pH is in the range 7.6 to 8.0, satisfying the instant claim 42.
Claim 28 of the ‘017 application disclosed the composition comprising a preservative selected from phenol, m-cresol, chlorocresol, benzyl alcohol, propylparaben, methylparaben, benzalkonium chloride and benzethonium chloride, satisfying the instant claim 45.
Claim 1 of the ‘017 application disclosed the formulation does not contain a vasodilator, nicotinamide, nicotinic acid or a salt thereof, satisfying the instant claim 69.
This is a provisional nonstatutory double patenting rejection.

2. 	Claims 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over copending Application No. 15/720,017 (referred to the ‘017 application; NOA mailed on 1/18/2022) as applied to claims 1-3, 5, 7, 10-12, 15-22, 34-35, 38-39, 41-42, 45, 50-51, 69, 89-90 and further in view of Pillion et al. (US 2012/0035103 A1, previously cited 8/25/2020). 
The ‘017 application teach an aqueous liquid insulin pharmaceutical formulation comprising a non-ionic surfactant as applied to the instant claims 1-3, 5, 7, 10-12, 15-22, 34-35, 38-39, 41-42, 45, 50-51, 69, and 89-90 above.
The ‘017 application does not explicitly teach a non-ionic surfactant as an alkyl glycoside. Pillion et al. teach formulations of alkylglycosides admixed with both one or more of fast-acting and long-acting insulin analogs for treatment of disorders, such as diabetes [0011]. Pillion et al. teach alkylglycoside surfactants that consist of an alkyl chain 12-14 carbons in length, and a disaccharide, such as dodecyl-β-d-maltoside (DDM), tetradecyl- β-d-maltoside (TDM, Fig 1) or dodecylsucrose, are known to produce a transient increase in the nasal permeability to a wide variety of both peptide and non-peptide drugs [0008]. Pillion et al. further suggest alkylglycosides of TDM and DDM can stabilize insulin formulation as well as serve as an absorption-enhancing agent [0078]. 
Because alkyl glycoside can stabilize insulin formulation as well as serve as an absorption- enhancing agent, one of ordinary skill in the art before the effective filing date of this invention would have found it obvious to use a non-ionic surfactant alkylglycoside dodecyl-β-d-maltoside (DDM) or tetradecyl- β-d-maltoside (TDM) in an insulin formulation for the benefits described above, satisfying the instant claims 23-26
This is a provisional nonstatutory double patenting rejection.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. L/Examiner, Art Unit 1658                                                                                                                                                                                                        
17-February-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615